Case 2:19-cv-11969-MAG-RSW ECF No. 26 filed 06/25/20                PageID.608     Page 1 of 23



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 LEON CARLOCK,

                Plaintiff,                                 Case No. 19-11969
 vs.                                                       HON. MARK A. GOLDSMITH

 WAYNE STATE UNIVERSITY et al.,

             Defendants.
 ___________________________________/

                              OPINION & ORDER
       DISMISSING THE BREACH OF CONTRACT CLAIM AGAINST WAYNE STATE
         UNIVERSITY AND OTHERWISE DENYING DEFENDANTS’ MOTION FOR
                     JUDGMENT ON THE PLEADINGS (Dkt. 12)

         Plaintiff Leon Carlock brought this action against Defendants Wayne State University

 (“WSU”) and WSU President M. Roy Wilson, claiming he was dismissed from his tenured

 position without the process he says he was due. Defendants have filed a motion for judgment on

 the pleadings (Dkt. 12), contesting that basic argument and further arguing that the Eleventh

 Amendment bars the breach of contract claim against WSU. With Carlock now agreeing to WSU’s

 dismissal, what remains for decision is whether judgment should be entered in Wilson’s favor on

 Carlock’s due process claim. As explained below, the motion is denied.

                                    I.   BACKGROUND

          Carlock became a tenured professor at WSU’s School of Medicine (“SOM”) in 1995,

 where he had been a professor since 1987. Resp. at 1 (Dkt. 14). Defendants state that Carlock

 “has the dubious distinction of undergoing two detenuring processes with WSU.” Mot. at 1. The

 second of these processes ended with Wilson stripping Carlock of tenure and terminating his

 employment in December 2018. Both processes were, according to Defendants, compliant with
Case 2:19-cv-11969-MAG-RSW ECF No. 26 filed 06/25/20                   PageID.609     Page 2 of 23



 the WSU Board of Governors Code (“BOG Code”). The BOG Code provides context regarding

 whether Wilson violated Carlock’s due process rights by deviating from the BOG Code’s

 mandated procedures.

        A. The BOG Code

        Section 2.51.01 of the BOG Code describes the process by which faculty with tenure may

 be stripped of tenure and dismissed.1 The following sections enumerate the bases for detenuring:

        2.51.01.040

        Tenure may be terminated by the University only for one of the following reasons:
        (a) adequate cause after opportunity for a fair hearing as provided in section
        2.51.01.190 titled Dismissal Proceedings - Faculty with Tenure; (b) failure of the
        individual to return from a leave within the period specified in the rules and
        regulations of the University; (c) job abandonment; (d) reaching the age now or
        hereafter established by this Board as the age for mandatory retirement; (e) the
        substantial curtailment or discontinuance of a program which removes any
        reasonable opportunity for using a faculty member’s services; (f) extraordinary
        financial exigencies. One year’s notice of proposed termination will be given
        except in a termination for cause based on moral turpitude, failure to return from a
        leave, job abandonment, or upon retirement.

        2.51.01.190     Dismissal Proceedings -- Faculty with Tenure

        Faculty with tenure may be dismissed for adequate cause as follows: (a) for acts
        involving moral turpitude which bear adversely on the ability to perform
        responsibilities to the University; (b) for serious violation of generally accepted
        academic standards and principles; (c) for failure to perform academic assignments
        competently. (Termination of services at mandatory retirement age, or because of
        financial exigencies, are dealt with elsewhere. Job abandonment and failure to
        return from a leave result in automatic termination, and are dealt with elsewhere.
        Incompetency arising from physical and/or mental illness or disability is treated
        under “sick leave” regulations.)

 BOG Code §§ 2.51.01.040, 2.51.01.190.




 1
   The relevant portion of the BOG Code, Appointments, Continuing Tenure, Termination and
 Dismissal Policies and Procedures for Faculty, BOG Code § 2.51.01, is available at
 https://bog.wayne.edu/code/2-51-01 (last visited June 24, 2020).
                                                     2
Case 2:19-cv-11969-MAG-RSW ECF No. 26 filed 06/25/20                     PageID.610      Page 3 of 23



        The subsequent sections of the BOG Code describe the investigation and adjudication

 process. Id. §§ 2.51.01.200–2.51.01.290. First, the university president initiates an investigation,

 either on his or her own initiative or on the recommendation of the administrative head of the

 respondent’s unit (e.g., the SOM Dean). Id. § 2.51.01.200. If the president recommends initiating

 dismissal proceedings after the investigation, “the President shall notify the Respondent in writing

 of the proposed dismissal and of the reasons therefore [sic] with sufficient particularity to give the

 Respondent an adequate opportunity to answer the charges and recommendation.”

 Id. § 2.51.01.210. The respondent may then request a hearing before a seven-member Hearing

 Committee. Id. §§ 2.51.01.220–2.51.01.240. The hearing panel then issues a report to the

 university president, who may discontinue the matter or recommend dismissal to the Board of

 Governors. Id. §§ 2.51.01.250–2.51.01.260.

        The Board will then “refer the matter to a Special Committee consisting of members of the

 Board.” Id. § 2.51.01.270. That Special Committee may then receive statements or arguments

 from the respondent and meet with the Hearing Committee. Id. § 2.51.01.270. The Special

 Committee then reports its recommendations to the Board, and the Board can decide whether to

 order further factfinding, to be conducted either by the Hearing Committee or by a consultant with

 subsequent review by the Hearing Committee. Id. § 2.51.01.280. “Upon concluding its review of

 the entire matter, the Special Committee shall report to the Board of Governors in executive session

 for such action as the Board deems justified and appropriate.” Id. § 2.51.01.290.

        No provision of this section of the BOG Code authorizes the president to dismiss a tenured

 faculty member except by following this process. However, the BOG Code authorizes the

 president to suspend a faculty member for up to 120 days when “the continued service of a member

 of the faculty would in the judgment of the President threaten grave and immediate injury to the



                                                       3
Case 2:19-cv-11969-MAG-RSW ECF No. 26 filed 06/25/20                     PageID.611      Page 4 of 23



 University or to its students, faculty, or staff . . . .” Id. § 2.51.01.300. Such emergency suspension

 is “without prejudice to the final disposition of the matter,” does not affect the individual’s

 compensation, and must be reported promptly to the Board of Governors “for such action as the

 Board may wish to take with reference thereto.” Id.

        B. The First Dismissal Proceeding

        In March 2016, SOM Dean Jack Sobel notified Carlock that he was considering

 recommending detenuring and dismissing Carlock for lack of academic productivity. Hearing

 Committee Report, Ex. 3 to Answer, at PageID.404 (Dkt. 7-3). On May 31, 2016, Sobel formally

 recommended to Wilson that Carlock be dismissed; on July 7, 2016, Wilson sent a letter to Carlock

 accepting Sobel’s recommendation and initiating dismissal proceedings. Id. at PageID.406. The

 letter also notified Carlock of his right to a review of the determination before a hearing committee.

 Id. Following a request for hearing and briefing, a hearing committee convened in March and

 April 2018 to hear evidence. The hearing panel consisted of six faculty members—three appointed

 by the university and three by the SOM—and was chaired by a seventh member, Arbitrator Meeta

 Bass, a former magistrate on the Jefferson County (Ohio) Court of Pleas. Id. at PageID.407.

        The hearing panel considered written evidence and testimony and reached the conclusion

 that dismissal was justified. Id. at PageID.446. The written decision also discussed due process

 concerns, acknowledging that under Perry v. Sinderman, 408 U.S. 593, 603 (1972), “a university

 may be obligated to grant a tenured faculty member a hearing at which the faculty member could

 challenge the grounds for non-retention.” Hearing Committee Report at PageID.433. The

 committee explained the numerous factors contributing to its belief that the proceedings before the

 committee fulfilled this requirement, including representation of Carlock by counsel, consideration

 of testimony and witnesses, consideration of arguments for and against termination, and



                                                       4
Case 2:19-cv-11969-MAG-RSW ECF No. 26 filed 06/25/20                    PageID.612      Page 5 of 23



 compliance with the procedural requirements set forth by the BOG Code. The committee’s

 recommendation issued on August 30, 2018. For reasons unexplained, the WSU Board of

 Governors never voted on whether to accept Wilson’s recommendation that Carlock be dismissed.

 Mot. at 1.

        C. The Second Detenuring Process

        The second detenuring process pertained to an entirely separate issue: whether Carlock had

 engaged in sexual harassment. Defendants characterize those allegations as follows:

        On July 2, 2018, during the initial detenuring process, allegations came to light that
        Plaintiff had used his own funds to hire a former student for ‘work’ in his lab and
        engaged in sexually harassing behavior toward the former student. This behavior
        included, among other things, smacking her buttock, touching her hair, placing his
        hands on her hip, asking what age her breasts began to develop, explicitly
        discussing his sexual relationships and history, frequently attempting to hug the
        student, and commenting about her body.

 Id.

        These allegations were investigated, culminating in a report by Nikki Wright, the Director

 of Equal Opportunity, signed December 6, 2018. Notice of Disposition, Ex. A to Answer, at

 PageID.37–52 (Dkt. 7-1). Concerning the procedural history, the notice of disposition stated the

 following:

        The OEO conducted an investigation to determine whether alleged violations of
        University policies occurred. Complainant signed the Formal Complaint on July
        2, 2018. [Exh. 1]. Respondent submitted his written response to the Formal
        Complaint on July 30, 2018 [Exh. 2], and was interviewed by OEO on September
        13, 2018. [Exh. 3].

 Id. at PageID.37. The investigation concluded that “[s]ubstantial evidence exists to support a

 finding that [Carlock] violated Title IX, as well as the University Sexual Harassment Statute and

 Wayne State University Non-Discrimination/Affirmative Action Policy.” Id. at PageID.51. In the




                                                      5
Case 2:19-cv-11969-MAG-RSW ECF No. 26 filed 06/25/20                 PageID.613      Page 6 of 23



 “Recommendation” section, Ms. Wright wrote, “It is recommended that the matter be referred to

 the School of Medicine for further proceedings and appropriate action.” Id. at PageID.52.

        Carlock attempted to appeal Ms. Wright’s findings by sending an email to WSU Vice

 President of Communications and Chief of Staff Michael Wright on December 17, 2018. Carlock

 Appeal Email, Ex. A to Answer, at PageID.34 (Dkt. 7-1). He claimed that he did not have essential

 information before he was interviewed by Ms. Wright, that his witnesses had not been adequately

 interviewed, and that individuals who could attest to his character and behavior were not

 interviewed. Id. On January 14, 2019, Mr. Wright notified Carlock that this appeal was rejected.

 Appeal Rejection, Ex. A to Answer, at PageID.35–36 (Dkt. 7-1).

        But before Mr. Wright rejected Carlock’s appeal, “on December 18, 2018, the School of

 Medicine recommended removal of Plaintiff and, on December 20, 2018, a letter was sent to

 Plaintiff removing him from work under the ‘moral turpitude’ provisions of WSU’s Board of

 Governors Code.” Mot. at 3. On December 21, 2018, and again on January 8, 2019, Carlock’s

 attorney sent requests for a termination review hearing. Hearing Requests, Ex. B to Answer, at

 PageID.357–358 (Dkt. 7-2).      Counsel for WSU responded by initiating discussions about

 empaneling a hearing committee. Amy Lammers Email, Ex. B to Answer, at PageID.332 (Dkt. 7-

 2).2

        After some negotiations and discussions between the lawyers, Carlock initiated this suit.

 Carlock alleged that by detenuring and dismissing him before going through the process outlined




 2
   A hearing was scheduled to take place some fifteen months later—on May 14, 2020—which,
 according to Defendants, would have provided “all the process Plaintiff alleges he is due.” Reply
 at 1. This long delay is not explained in the briefing, although Defendants have provided emails
 showing attempts to schedule the hearing. Emails, Ex. B to Answer (Dkt. 7-2). In any event, the
 May 2020 hearing was not conducted due to the public health crisis created by COVID-19.
                                                    6
Case 2:19-cv-11969-MAG-RSW ECF No. 26 filed 06/25/20                   PageID.614       Page 7 of 23



 in section 2.51.01 of the BOG Code, Wilson violated Carlock’s due process rights in his tenured

 position and WSU breached a contract implied by the BOG Code.

                               II.    STANDARD OF REVIEW

        Any party may move for the entry of a judgment after the pleadings are closed, but early

 enough not to delay trial. Fed. R. Civ. P. 12(c). Courts apply the same analysis to motions for a

 judgment on the pleadings under Rule 12(c) as is applied to applications for dismissal under

 Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be

 granted. Warrior Sports, Inc. v. Nat’l Collegiate Athletic Ass’n, 623 F.3d 281, 284 (6th Cir. 2010).

 “For purposes of a motion for judgment on the pleadings, all well-pleaded material allegations of

 the pleadings of the opposing party must be taken as true, and the motion may be granted only if

 the moving party is nevertheless clearly entitled to judgment.” JPMorgan Chase Bank, N.A. v.

 Winget, 510 F.3d 577, 581 (6th Cir. 2007) (internal marks omitted). However, a court need not

 accept as true legal conclusions or unwarranted factual inferences. Id. at 581–582.

        When evaluating a motion for a judgment on the pleadings, a court considers the complaint,

 the answer, and any written instrument attached as exhibits. Fed. R. Civ. P. 12(c). A court should

 also consider any undisputed facts. Stafford v. Jewelers Mut. Ins. Co., 554 F. App’x 360, 369–

 370 (6th Cir. 2014) (taking judicial notice of undisputed facts in documents considered by district

 court on ruling on 12(c) motion).

                                      III.    ANALYSIS

        The two-count complaint alleges breach of contract by WSU and denial of procedural due

 process by Wilson in his individual and official capacities. Carlock agreed to dismiss the breach




                                                      7
Case 2:19-cv-11969-MAG-RSW ECF No. 26 filed 06/25/20                      PageID.615       Page 8 of 23



 of contract claim against WSU voluntarily. Resp. at 23.3 The remaining analysis considers the

 due process claims.

        Wilson attempts three methods of proving that he is entitled to judgment on the pleadings:

 (i) due process did not guarantee Carlock any pre-deprivation process; (ii) Carlock received any

 process he was due through the Title IX investigation; and (iii) he is entitled to immunity. Each

 of these arguments will be addressed in turn.

        A. The Constitutional Right to Due Process

        Carlock argues that he was denied due process when Wilson fired him without first holding

 a hearing. Cleveland Bd. of Educ. v. Loudermill states some of the basic principles relevant to

 this issue, particularly emphasizing the need for notice and an opportunity to be heard before

 termination occurs:

        An essential principle of due process is that a deprivation of life, liberty, or property
        be preceded by notice and opportunity for hearing appropriate to the nature of the
        case. . . . We have described the root requirement of the Due Process Clause as
        being that an individual be given an opportunity for a hearing before he is deprived
        of any significant property interest. This principle requires some kind of a hearing
        prior to the discharge of an employee who has a constitutionally protected property
        interest in his employment.

        ...

        The need for some form of pretermination hearing, recognized in [precedential]
        cases, is evident from a balancing of the competing interests at stake. These are the
        private interests in retaining employment, the governmental interest in the
        expeditious removal of unsatisfactory employees and the avoidance of
        administrative burdens, and the risk of an erroneous termination. See Mathews v.
        Eldridge, 424 U.S. 319, 335 (1976).

 470 U.S. 532, 542 (1985) (emphasis in original, some internal citations and marks omitted).




 3
   Defendants argue that Wayne State is an improper party because only the WSU board of
 governors is capable of suing and being sued. Mot. at 5 n.2 (citing Mich. Comp. Laws. § 390.641).
 However, this argument is moot because Carlock agreed to dismiss the breach of contract claim.
                                                       8
Case 2:19-cv-11969-MAG-RSW ECF No. 26 filed 06/25/20                    PageID.616       Page 9 of 23



        In considering claims for procedural due process violations, courts in the Sixth Circuit

 undertake a two-step analysis. Leary v. Daeschner, 228 F.3d 729, 741–743 (6th Cir. 2000). First,

 it must be determined whether the plaintiffs have a property interest that entitles them to due

 process. Id. Tenured public employment indisputably is the sort of property interest that demands

 due process, Loudermill, 470 U.S. at 546 (1985); Wilson does not dispute this fact. Second, courts

 determine what process is due. Leary, 228 F.3d at 742.

        Wilson alternatively argues (i) that Carlock was not owed any pre-deprivation process, and

 (ii) that Carlock received whatever process he was owed. Neither argument is persuasive.

            1. Wilson is not entitled to a judgment that Carlock was entitled to no pre-
               deprivation notice and hearing.

        Wilson provides three arguments for why he owed Carlock no pre-termination notice and

 hearing whatsoever: (i) that a promised post-deprivation hearing would provide Carlock with any

 process he was due; (ii) that Carlock’s circumstances fall into a recognized exception to the

 principle that public employees are entitled to pre-deprivation review; and (iii) that emergent

 circumstances justified immediate termination.

                a. Elaborate post-termination process does not relieve
                   employers of the obligation to provide notice and some kind
                   of hearing before terminating tenured public employees.

        Wilson first argues that “no predeprivation process was required given the elaborate

 procedure for post-deprivation review in place at WSU.” Mot. at 9. Wilson’s argument fails

 because it misstates the effectiveness of a post-deprivation process to cure a defect in the pre-

 deprivation review.4 Wilson cites Sutton v. Cleveland Bd. of Educ., 958 F.2d 1339, 1349 (6th Cir.



 4
   It is also unclear that WSU has any established procedure for post-termination review. Wilson
 argues that Carlock will be able to “call witnesses, cross-examine, and present evidence at his final
 ‘post-deprivation’ hearing before a faculty committee as part of a faculty-governed process.” Mot.
 at 9–10. But assuming Wilson is referring to the process discussed in BOG Code
                                                      9
Case 2:19-cv-11969-MAG-RSW ECF No. 26 filed 06/25/20                    PageID.617       Page 10 of 23



 1992), for the proposition that “[i]f elaborate procedures for post-deprivation review are in place,

 less elaborate predeprivation process may be required.” Mot. at 9. This statement is perfectly

 true—as far as it goes. The principle comes directly from the Supreme Court’s decision in

 Loudermill, which reached the conclusion that due process did not guarantee the plaintiffs a full

 adversarial evidentiary hearing prior to termination in part because the Ohio law at issue provided

 for a full post-termination hearing. See Loudermill, 470 U.S. at 546.

        But Loudermill reaffirmed the requirement that prior to termination, a tenured public

 employee is entitled to “notice and an opportunity to respond.” Id. More specifically, the Court

 stated that “[t]he opportunity to present reasons, either in person or in writing, why proposed action

 should not be taken is a fundamental due process requirement.” Id. (citing Henry Friendly, “Some

 Kind of Hearing”, 123 U. Pa. L. Rev. 1267, 1281 (1975)).

        Here, Carlock contends that he was deprived of those basic requirements—notice and an

 opportunity to be heard. Compl. ¶¶ 18, 19. Sutton is irrelevant to the evaluation of that contention,

 because in Sutton, the plaintiffs did “not challenge the district court’s conclusion that their pre-

 termination hearings comported with the due process requirements of ‘notice and an opportunity

 to respond.’” Sutton, 958 F.2d at 1349 (quoting Loudermill, 470 U.S. at 546). Instead, they

 challenged the overall due process they received (pre- and post-termination), on the grounds that



 sections 2.51.01.040, 2.51.01.190–2.51.01.290, that process does not discuss post-deprivation
 review. Those hearing provisions repeatedly reference future dismissal, implying that the hearing
 occurs first. See id. § 2.51.01.040 (“Tenure may be terminated by the University only for one of
 the following reasons: (a) adequate cause after opportunity for a fair hearing as provided in section
 2.51.01.190 titled Dismissal Proceedings - Faculty with Tenure”) (emphasis added);
 id. § 2.51.01.200 (“the basis for the proposed dismissal shall be reviewed . . . .”) (emphasis added);
 id. § 2.51.01.260 (“If the President decides to recommend to the Board of Governors the dismissal
 of the Respondent . . . .”). Nothing in section 2.51.01 of the BOG Code discusses post-deprivation
 review or retroactive ratification of a dismissal. Thus, unlike the plaintiffs in Sutton v. Cleveland
 Bd. of Educ., 958 F.2d 1339, 1349 (6th Cir. 1992), and Loudermill, Carlock has no statutory
 guarantee of post-deprivation review, “elaborate” or otherwise.
                                                      10
Case 2:19-cv-11969-MAG-RSW ECF No. 26 filed 06/25/20                     PageID.618       Page 11 of 23



 the defendants did not comply with the post-termination provisions of the statutory scheme

 Loudermill had approved. Nothing in Sutton or Loudermill suggests that even the most elaborate

 post-deprivation review process relieves an employer of the obligation to provide notice and some

 kind of hearing before terminating a tenured public employee.

        Wilson also emphasizes a district court opinion that found that a proper post-deprivation

 hearing nullified the due process errors a city committed before discharging a police officer

 accused of misconduct. See Martin v. City of Glasgow, Ky., 882 F. Supp. 2d. 903, 912 (W.D. Ky.

 2012). According to Martin, “[a]ny procedural misstep that stymies [the procedural due process

 right] may be cured by conducting a new hearing in compliance with due process requirements.”

 Id. at 912. Martin is merely persuasive authority, and it relies on Eleventh and Seventh Circuit

 law for that proposition. To the extent that Martin or the cases it cites conflict with Sixth Circuit

 law, their reasoning need not be adopted.

        But more likely than Martin being wrongly decided, it simply stated in unnecessarily broad

 terms what cases like Loudermill and Sutton state in a more measured manner—that courts should

 consider the availability of robust post-deprivation review when considering what process is owed

 prior to the deprivation. Seen in that light, Martin is simply distinguishable on the facts. In Martin,

 the plaintiff was given a deficient hearing on March 16, 2011, and was fired immediately. Id. at

 906–907. On April 14, 2011, the defendants realized their mistake and attempted to undo the error

 by rescinding the termination, placing the plaintiff on suspension retroactive to March 16, and

 scheduling a hearing for May 3, 2011.5 Id. at 907.




 5
   In light of the fact that the plaintiff in Martin had been reinstated prior to May 3 hearing date, it
 is also unclear whether the May 3 hearing was properly characterized as a post-termination
 hearing.
                                                       11
Case 2:19-cv-11969-MAG-RSW ECF No. 26 filed 06/25/20                    PageID.619       Page 12 of 23



        Here, by contrast, Wilson has not acknowledged an error, has not reversed Carlock’s

 termination, and has left Carlock waiting for a hearing for eighteen months. Martin does not

 purport to hold that the mere promise of a hearing, many months after a termination without

 process, cures all prior error. Wilson’s attempt to deploy Martin in that manner is rejected.

                b. Carlock’s circumstances do not fit into the “specific benefit,
                   term, or condition of employment” exception.

        As Defendants note, the Sixth Circuit recognizes one circumstance in which no pre-

 deprivation hearing is required. See Leary, 228 F.3d at 743. “State postdeprivation procedures

 are sufficient, and neither a predeprivation hearing nor a federal cause of action is necessary, when

 the property interest at stake is a ‘specific benefit, term, or condition of employment,’ the loss of

 which is easily quantified, rather than the ‘tenured nature of the employment itself.’” Id. (quoting

 Ramsey v. Bd. of Educ., 844 F.2d 1268, 1274 (6th Cir. 1988)). For example, in Ramsey, the Sixth

 Circuit found that a public employee’s right to compensation for a number of unused accumulated

 sick-leave days was adequately protected by his ability to sue in breach of contract, so the

 employee’s due process rights were not violated by the lack of pre-deprivation review. See Leary,

 228 F.3d at 743.

        Leary states that loss of tenure falls outside of this exception, because it is “more analogous

 to the complete termination from a post in Loudermill than the loss of a specific and primarily

 economic benefit in Ramsey.” Id. Here, Carlock has both been stripped of tenure, as in Leary,

 and completely terminated, as in Loudermill. Either one of those would be sufficient to remove

 his case from the exception recognized in Ramsey. Leary and Ramsey do not demonstrate that

 Wilson is entitled as a matter of law to a judgment that he owed Carlock no pre-deprivation review.




                                                      12
Case 2:19-cv-11969-MAG-RSW ECF No. 26 filed 06/25/20                   PageID.620      Page 13 of 23



                c. Wilson has not proved that emergent circumstances justified
                   his actions.

        Wilson also argues that he did not owe Carlock any pre-deprivation process, because he

 had “a legal duty under Title VII and Title IX to remove Plaintiff from the workforce in order to

 take prompt remedial measures to eliminate sexually harassing behavior.” Mot. at 10. He says

 that this included Carlock’s “termination without compensation where [Carlock] used his

 university salary to privately employ a student to sexually harass her.” Id. Wilson cites no law to

 support this assertion.6 Instead, he relies generally on the due process principle that courts must

 balance the parties’ interests and the risk of erroneous deprivation when determining what process

 is due. See Mathews v. Eldridge, 424 U.S. 319, 335 (1976).

        Wilson undoubtedly had a strong interest in protecting the university community from a

 professor who, according to the Title IX investigation, used his post to sexually harass a student.

 But the entire equilibrium struck by Loudermill—that only minimal pre-termination process is

 owed when an elaborate post-deprivation process exists—is premised on the government’s

 “interest in quickly removing an unsatisfactory employee.” Loudermill, 470 U.S. at 546. So

 Wilson’s claim that he had to move quickly to remove an unacceptable employee is precisely the

 circumstance that Loudermill anticipated—not some newfound exigency that excuses a failure to

 accord due process. And sadly, this is far from the first time a university administrator has had to

 account for Title IX and the obligation to ensure a university environment free of sexual




 6
   In a footnote in the reply, Wilson cites cases collectively establishing an obligation to take all
 steps necessary, or perhaps all reasonable steps, to prevent and respond to sexual harassment.
 Reply at 4 n.1 (citing, inter alia, Vance v. Spencer Cty. Pub. Sch. Dist., 231 F.3d 253, 260 (6th
 Cir. 2000)). But these cases do not support Wilson’s assertion that Title IX demanded the specific
 course of action he took—immediate termination without process or compensation. No one
 seriously doubts that Wilson had an obligation to respond swiftly and decisively; Carlock’s claim
 is that Wilson could not ignore the constitutional guarantee of due process while doing so.
                                                     13
Case 2:19-cv-11969-MAG-RSW ECF No. 26 filed 06/25/20                   PageID.621      Page 14 of 23



 harassment and violence when determining what process to give a student or faculty member

 accused of sexual misconduct. See, e.g., Smock v. Bd. of Regents of Univ. of Michigan, 353 F.

 Supp. 3d 651, 657 (E.D. Mich. 2018); Doe v. Baum, 903 F.3d 575 (6th Cir. 2018). Nothing in

 those cases suggests that Wilson could ignore longstanding principles of due process because

 Carlock was accused of sexual harassment.

        Furthermore, Wilson had choices other than leaving Carlock in his post and terminating

 him immediately. In particular, as discussed above, the BOG Code granted Wilson the power to

 suspend Wilson up to 120 days while he initiated a proper dismissal proceeding. BOG Code

 § 2.51.01.300. It is true that due process does not require that Wilson follow exactly the course of

 action contemplated by the BOG Code. See Cox v. Shelby State Cmty. Coll., 48 F. App’x 500,

 508 (6th Cir. 2002) (dismissing a portion of a complaint because it was “based on the state’s

 deviations from its own procedures, rather than a denial of the minimal process that is

 constitutionally required”). But the fact that the BOG Code provided Wilson with a measured and

 expedient route for removing the danger Carlock supposedly posed belies Wilson’s claim that his

 only reasonable option was to fire Carlock immediately. Thus, Wilson has failed to show that he

 is entitled to a judgment that the circumstances warranted firing Carlock immediately.

        Carlock’s allegation that he was denied notice and opportunity to be heard is pleaded

 adequately and is well supported by law. The evidence Defendants provided in their answer and

 the arguments presented in their briefing only underscore the plausibility of Carlock’s claim.

            2. Wilson has not shown that he is entitled to a judgment that the Title IX
               investigation provided Carlock with adequate pre-termination review.

        Wilson argues in the alternative that he provided Carlock any pre-deprivation process he

 was due through the Title IX investigation. He claims that providing Carlock with the graduate

 student’s Title IX complaints satisfied the notice requirement, and that Wilson’s written response

                                                     14
Case 2:19-cv-11969-MAG-RSW ECF No. 26 filed 06/25/20                    PageID.622       Page 15 of 23



 to the allegations and his participation in the interview with Ms. Wright satisfied Carlock’s right

 to be heard. Carlock does not dispute having received the Title IX complaint, and he participated

 in the interview. But he argues that these facts do not negate his allegation that Wilson failed to

 provide notice and an opportunity to be heard on the question of whether he should have been

 terminated. He is correct. Carlock has identified at least three requirements of pre-termination

 review that Wilson has failed to prove were satisfied by the Title IX investigation: (i) notice of

 proposed action, (ii) opportunity to be heard on the question of whether the proposed action should

 be taken, and (iii) an opportunity to be heard before a decisionmaker.7 Any of these alone would

 be sufficient to defeat Wilson’s motion.

                a. Wilson has not offered proof that he notified Carlock that he
                   was considering terminating him based on the allegations of
                   sexual harassment.

        “Procedural due process requires that the government, prior to depriving an individual of

 their property, provide that individual with notice of the proposed action and an opportunity to be

 heard.” Paterek v. Vill. of Armada, Michigan, 801 F.3d 630, 649 (6th Cir. 2015) (emphasis added).

 But Wilson has provided no evidence that he notified Carlock that he was considering terminating

 him based on the graduate student’s allegations. See Notice of Disposition; Formal Complaint,

 Ex. A to Answer, at PageID.54–58 (Dkt. 7-1).



 7
   Carlock also argues that he had a clearly established right to cross-examine the graduate student.
 In Doe v. Baum, 903 F.3d at 578, the Sixth Circuit reiterated its holding that “if a public university
 has to choose between competing narratives to resolve a case, the university must give the accused
 student or his agent an opportunity to cross-examine the accuser and adverse witnesses in the
 presence of a neutral fact-finder.” Recent district court cases have applied this principle to a
 professor accused of misconduct. See Smock, 353 F. Supp. 3d at 657; Frost v. Univ. of Louisville,
 392 F. Supp. 3d 793, 805 (W.D. Ky. 2019). However, the moment at which this right attaches—
 during the investigation, during pre-deprivation review, or during post-deprivation review—is not
 entirely clear from the cases presented. There is no need to address this issue definitively to
 conclude that Wilson is not entitled to judgment on the pleadings on the question of whether he
 deprived Carlock of his opportunity for notice and hearing.
                                                      15
Case 2:19-cv-11969-MAG-RSW ECF No. 26 filed 06/25/20                     PageID.623       Page 16 of 23



        Wilson argues that Carlock was on notice because he was “aware of the BOG Code, which

 includes its sexual harassment policies and provisions for immediate termination due to moral

 turpitude.”   Mot. at 11–12.     In other words, Wilson maintains that he fulfilled the notice

 requirement because Carlock should have drawn the inference from available facts that he was

 facing immediate termination, and that the interview with Ms. Wright would be his one and only

 pre-termination opportunity to present arguments why he should not be fired.

        The first problem with this argument is that the BOG Code contains no provision

 authorizing immediate termination. The BOG Code contains an exception to the one-year notice

 requirement when termination is based on moral turpitude. BOG Code § 2.51.01.040. But it does

 not contain an exception to the requirement of a fair hearing as described in sections 2.51.01.190–

 2.51.01.290. Dismissal “for acts involving moral turpitude” is a form of “adequate cause”

 termination, id. § 2.51.01.190, and adequate cause termination occurs “after opportunity for a fair

 hearing,” id. § 2.51.01.040. An individual familiar with the BOG Code—as Carlock likely was,

 having gone through nearly all the steps of the detenuring process once before—would be even

 less likely than other individuals to expect that termination could occur immediately after the Title

 IX investigation. Immediate termination was not foreseeable, much less noticed.

        The second problem with Wilson’s argument is that allowing notice of an investigation of

 a terminable offense to constitute notice that the employee was immediately facing termination

 would eviscerate the requirement that employers provide notice of their proposed action. Public

 employers could hide their true intentions behind a notice of investigation and catch employees

 flat-footed by telling the employees, after the fact, that the investigation was also their opportunity

 to be heard. Due process demands more, and Wilson has presented no caselaw suggesting that

 Paterek’s requirement of providing notice of the proposed action can be circumvented so easily.



                                                       16
Case 2:19-cv-11969-MAG-RSW ECF No. 26 filed 06/25/20                   PageID.624      Page 17 of 23



        Wilson’s response to this line of reasoning is unpersuasive. In the reply brief, Wilson

 responds to Carlock’s contention that he was not given notice that he might be terminated under

 the Code’s “moral turpitude” provision by mischaracterizing Carlock’s argument: “Plaintiff seeks

 to sidestep these facts by claiming that while he had notice of sexual harassment, he did not know

 that harassment could constitute ‘moral turpitude.’” Reply at 6. Defendants then cite a case in

 which sexual harassment was held to constitute moral turpitude in the academic context. Id. (citing

 Tonkovich v. Kansas Bd. of Regents, 159 F.3d 504 (10th Cir. 1998)). But Carlock’s argument is

 not that he could not have foreseen a moral turpitude charge coming down the pike based on the

 allegations of sexual harassment, but that Defendants did not notify him that they were considering

 terminating him immediately on that basis. Tonkovich is, therefore, irrelevant.8

        Carlock had a right to be notified of the potential adverse action. Wilson has not proved

 that Carlock’s allegation that he did not receive such a notice is implausible, and Wilson is,

 therefore, not entitled to a judgment on that point.

                b. Wilson has not proved that the Title IX investigation
                   provided Carlock an opportunity to be heard on the question
                   of whether he should be terminated for moral turpitude.

        As stated previously, “[t]he opportunity to present reasons, either in person or in writing,

 why proposed action should not be taken is a fundamental due process requirement.” Loudermill,

 470 U.S. at 546 (emphasis added). The Title IX investigation did not provide Carlock an

 opportunity to be heard on the question of whether he should be detenured and terminated, both

 because Carlock lacked notice and because the Title IX investigation did not focus on that question.


 8
   Professor Tonkovich himself was not dismissed until after (i) he received a formal complaint,
 which included charges of moral turpitude and a warning that termination was a possible outcome;
 (ii) he received an extensive evidentiary hearing before a hearing committee; and (iii) the
 university chancellor accepted the committee’s recommendation. See Tonkovich, 159 F.3d at
 504–515.

                                                        17
Case 2:19-cv-11969-MAG-RSW ECF No. 26 filed 06/25/20                    PageID.625       Page 18 of 23



 Carlock may have been afforded an opportunity to be heard on the question of whether he violated

 Title IX, but his ability to rebut the graduate student’s claim is not the same as the opportunity to

 argue that he should not be fired for moral turpitude.

        The Title IX investigation was never presented to Carlock, or conducted, as an effort to

 determine whether he should be fired for moral turpitude. The notice of disposition of the Title

 IX investigation says nothing about detenuring or termination, and it specifically recommends that

 the SOM take the next step. See Notice of Disposition at PageID.52. Furthermore, during the

 course of the interview, Ms. Wright repeatedly emphasized that she was only investigating the

 graduate student’s sexual harassment allegations and was not interested in other subjects, including

 at least one, Wilson’s character, that would be relevant to evaluating his moral turpitude.

           When introducing the subject matter of the of the interview, Ms. Wright said,
            “Okay, so today I will be asking you questions regarding her allegations and you
            can provide additional responses to her allegations other than what were in writing,
            but I will ask you details about the allegations as well as your response, and as I
            stated, this is a sexual harassment complaint.” Title IX Interview, Ex. 1 to Answer,
            at PageID.75 (Dkt. 7-1).
           When Carlock encouraged Ms. Wright to investigate facts that may have been
            probative of the graduate student’s credibility, she refused and said, “I’m interested
            in her sexual harassment allegations with you, not how she interacted with other
            people.” Id. at PageID.245.
           When challenged again, she said, “I am the investigator and my job as an
            investigator is to investigate sexual harassment claims.” Id. at PageID.246.
           When Carlock suggested that Ms. Wright interview character witnesses who could
            attest to his character, she refused. She asked, “When you say ‘character,’ you
            mean whether this person is a good person or not a good person?” When he
            clarified that he referred to women who could attest to the fact that he did not harass
            them, she said that she was “not interested in speaking with those people.” Id. at
            PageID.247.

        From these statements, Ms. Wright appears to have been interested in investigating whether

 Carlock sexually harassed the graduate student. She was not interested in investigating Carlock’s

 character, as someone evaluating moral turpitude might be. The subject of whether he should be


                                                      18
Case 2:19-cv-11969-MAG-RSW ECF No. 26 filed 06/25/20                     PageID.626     Page 19 of 23



 detenured and terminated did not come up throughout the discussion. Although Ms. Wright

 afforded Carlock limited opportunities to ask her questions, she controlled the flow of the meeting

 in a manner more characteristic of an investigator than an adjudicator. He may have had the

 opportunity to present his side of the story with respect to whether he sexually harassed the

 graduate student, but not whether he should be fired for moral turpitude. Thus, the Title IX

 interview and the notice of disposition do not prove the implausibility of Carlock’s allegation that

 he did not receive an opportunity to be heard on the question of whether he should be dismissed

 for moral turpitude.

        Defendants also argue that the Title IX investigation satisfied Carlock’s right to be heard

 because he was able to file an appeal. Mot. at 11. While appellate rights are one indicator of

 procedural fairness, they are not a substitute for notice and an opportunity to be heard, the bedrock

 pre-termination requirements according to Loudermill. Furthermore, the termination occurred

 before Mr. Wright responded to Carlock’s appeal, suggesting that the appeal was not a check on

 the termination. Appeal Rejection at PageID.35–36. Finally, Carlock’s email did not mention or

 purport to appeal termination—perhaps a natural consequence of the fact that, as far as the record

 shows, termination had not yet been discussed as of the day Carlock sent his email. Therefore, the

 fact that Carlock could appeal the Title IX determination is of no moment when considering his

 allegation that he did not receive a hearing before being terminated.

                c. Wilson has not proved that the Title IX investigation
                   satisfied Carlock’s right to be heard by a decisionmaker.

        Wilson’s theory that the Title IX investigation proves that Carlock received an opportunity

 to be heard suffers from an additional deficiency. Wilson has failed to prove that Ms. Wright was

 a decisionmaker who had discretion whether or not to dismiss Carlock. Wilson erroneously argues

 that Carlock had no right to be heard by a decisionmaker.

                                                      19
Case 2:19-cv-11969-MAG-RSW ECF No. 26 filed 06/25/20                   PageID.627      Page 20 of 23



        On this subject, the parties debate Duchesne v. Williams, 849 F.2d 1004 (6th Cir. 1988)

 (en banc). In Duchesne, the issue was whether Loudermill requires “that a discharged municipal

 employee receive a pretermination hearing before a neutral and impartial decisionmaker rather

 than before the supervisor who fired him.” Id. at 1004. In holding that Loudermill did not have

 such a requirement, the Duchesne panel stated that “a right of reply before the official responsible

 for the discharge is the entitlement contemplated in Loudermill.” Id. at 1005 (emphasis added).

 Carlock seizes on this statement and similar language elsewhere in Duchesne, see id. at 1006–

 1007, to argue that the Title IX interview could not be a proper Loudermill hearing because Ms.

 Wright was not a decisionmaker with the authority to determine whether Carlock should have been

 dismissed. Carlock does not argue that he had a right under Duchesne and Loudermill to appear

 before someone neutral and impartial. Rather, he argues that he had the right to appear before a

 decisionmaker—the individual or committee responsible for the discharge.

        Wilson claims that Duchesne rejected Carlock’s argument when it noted “that the word

 ‘decisionmaker’ is synonymous with ‘employer’ in this context.” Reply at 6. But Duchesne does

 not state that. Duchesne states, “Note that the [Loudermill] Court uses the word ‘decisionmaker,’

 which means the official responsible for the discharge.” Duchesne, 849 F.2d at 1007. Of course,

 the official responsible for the discharge will generally work for the same agency as the individual

 being discharged. In this sense, a hearing before the decisionmaker is a hearing before the

 employer. But this does not mean that when Duchesne held that a Loudermill hearing could occur

 before an “employer,” it meant that the hearing could occur before any agent of the employer,

 whether or not the termination was within the scope of that individual’s authority.

        Wilson thus either misunderstands Carlock’s argument or Duchesne. Duchesne by no

 means rejects the argument that a Loudermill hearing must occur before a decisionmaker; it says



                                                     20
Case 2:19-cv-11969-MAG-RSW ECF No. 26 filed 06/25/20                   PageID.628      Page 21 of 23



 four times that a Loudermill hearing must occur before the “official responsible for the discharge.”

 Duchesne, 849 F.2d at 1005–1007. It seems unlikely that each one of WSU’s thousands of

 employees would meet this definition. Furthermore, Duchesne quotes language from Loudermill

 stating, “Even where the facts are clear, the appropriateness or necessity of the discharge may not

 be; in such cases, the only meaningful opportunity to invoke the discretion of the decisionmaker

 is likely to be before the termination takes effect.” Duchesne, 849 F.2d at 1007 (quoting, and

 adding emphasis to, Loudermill, 470 U.S. at 543)). Duchesne only gives force to this statement if

 it requires Loudermill hearings to occur before individuals or committees authorized to exercise

 discretion.

        Thus, Carlock’s allegation that his “hearing” was deficient because it did not occur before

 a decisionmaker has an adequate basis in law. And it has an adequate basis in fact, because the

 BOG Code does not appear to endow Ms. Wright with the discretion whether or not to terminate

 Carlock, and she does not write like someone with that authority when she concludes her notice of

 disposition by writing, “It is recommended that the matter be referred to the School of Medicine

 for further proceedings and appropriate action.” Notice of Disposition at PageID.52. Whether

 Ms. Wright actually had that authority is a question for a later day. But at the pleading stage, the

 fact that Carlock’s supposed “hearing” occurred before an individual who may not have been a

 decisionmaker is a plausible basis for Carlock’s claim that he was denied due process.

        Wilson is not entitled to judgment as a matter of law that Carlock received due process

 based on this interview with Ms. Wright.

        B. Wilson’s Claims of Immunity

        Even where a plaintiff can prove a due process violation, defendants may also be protected

 by various forms of immunity. As a state official, Wilson is entitled to total immunity when being



                                                     21
Case 2:19-cv-11969-MAG-RSW ECF No. 26 filed 06/25/20                    PageID.629       Page 22 of 23



 sued in his official capacity, except that he may be sued for injunctive relief for alleged

 constitutional violation under the Ex parte Young doctrine. Here, Carlock has asked for injunctive

 relief, including a reversal of the termination. See Compl. at 9. In a suit involving similar

 circumstances, the Sixth Circuit held that a discharged professor alleging a constitutional violation

 may sue for “the equitable and prospective remedy of reinstatement” under Ex parte Young. Cox,

 48 F. App’x at 504. The official capacity claims for injunctive relief are not barred by the Eleventh

 Amendment or other sources of sovereign immunity.

        Qualified immunity shields government officials sued in their individual capacities from

 liability for civil damages insofar as their conduct does not violate clearly established statutory or

 constitutional law of which a reasonable person would have known. Adams v. Blount Cty., Tenn.,

 946 F.3d 940, 947 (6th Cir. 2020). In determining whether Wilson is shielded from civil liability

 due to qualified immunity, the Court must determine whether those rights were clearly established

 at the time of the alleged violation. Id. at 948.

        Here, the right to notice and opportunity to be heard prior to a termination decision was

 clearly established no later than the issuance of Loudermill in 1985. Loudermill itself is clear that

 an opportunity to be heard includes a right to explain why a proposed action should not be taken;

 Paterek, issued in 2015, clearly establishes that notice must include a description of proposed

 adverse action; and Duchesne, issued in 1988, clearly establishes that a Loudermill hearing must

 occur before a decisionmaker. Furthermore, the fact that the BOG Code required Defendants to

 provide Carlock with a hearing put Wilson on notice that his alleged actions were unlawful. See

 Silberstein v. City of Dayton, 440 F.3d 306, 316–318 (6th Cir. 2006) (considering the language of

 a municipal charter in determining that no reasonable official would believe that discharging the

 employee without process would be lawful).



                                                      22
Case 2:19-cv-11969-MAG-RSW ECF No. 26 filed 06/25/20                 PageID.630      Page 23 of 23



        Wilson is not entitled to a judgment on the pleadings based on his assertion of qualified

 immunity.

                                    IV.    CONCLUSION

        Carlock’s breach of contract claim against WSU is dismissed without prejudice.

 Defendants’ motion for judgment on the pleadings (Dkt. 12) is denied in all other respects.

        SO ORDERED.

 Dated: June 25, 2020                                s/Mark A. Goldsmith
        Detroit, Michigan                            MARK A. GOLDSMITH
                                                     United States District Judge




                                                    23
